             Case 9:19-cv-00206-KLD Document 22 Filed 08/04/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                               MISSOULA DIVISION

     TRACEY MORIN,
                                                        CV 19-206-M-KLD
                           Plaintiff,

     vs.                                                  ORDER

     JERRY NIELSEN, JANICE
     NIELSEN, JOHN DOES A,B,C,

                           Defendants.

           This matter comes before the Court on Defendants Jerry and Janice

Nielsen’s motion to exclude Plaintiff Tracey Morin’s experts based on insufficient

disclosure. For the reasons set forth below, the motion is granted.

I.         Background

           Plaintiff filed this action in state court on August 19, 2019, alleging

negligence arising from a motor vehicle accident. (Doc. 14). Defendants later

removed the case based on diversity jurisdiction, and on March 4, 2020 the Court

issued a pretrial scheduling order. (Doc. 16). The scheduling order established June

                                               1
         Case 9:19-cv-00206-KLD Document 22 Filed 08/04/20 Page 2 of 5



12, 2020 as the deadline for disclosure of Plaintiff’s liability and damages experts.

(Doc. 16 at 1). On June 16, 2020, Plaintiff filed her expert disclosure identifying

two experts: Plaintiff and her father, Leroy Morin. (Doc. 18).

      The disclosure states that Plaintiff will provide expert testimony on the

harms and losses she has suffered, including the damages to her “body, emotions,

property, finances, and the extent of those damages.” (Doc. 18 at 2). Plaintiff

explains that she “will testify as an expert on her body,” and the fear, pain, trauma,

and emotional distress she suffered as a result of the accident. Plaintiff indicates

she will testify “about the exchange of energy” from Defendants’ vehicle to her

smaller vehicle at the time of the accident; the “pain and trauma leveled upon her

heart and mind as it became evident that the Defendants had lied and were taking

care of nothing” after the accident; and the physical pain she experienced as a

result “of not being able to replace her Dad’s special birthday gift truck.” (Doc. 18

at 2). Finally, Plaintiff states that she will testify as to her “financial trauma” and

about how her religious faith helped her heal. (Doc. 18 at 3). With respect to her

father, Leroy Morin, Plaintiff states that he will testify based on his “automotive

expertise” and on-the-job education and training, as to the condition of his truck

before and after the accident. (Doc. 18 at 3).

II.   Discussion

                                            2
         Case 9:19-cv-00206-KLD Document 22 Filed 08/04/20 Page 3 of 5



      Defendants move to preclude Plaintiff’s proffered experts from testifying at

trial on the ground that Plaintiff’s expert disclosure is inadequate and does not

satisfy the requirements of the Federal Rules of Civil Procedure. Defendants filed

their motion and opening brief on June 26, 2020. (Docs. 19-20). Under Local Rule

7.1(d)(1)(B)(ii), Plaintiff had fourteen days to file a response. Plaintiff’s response

was thus due on or before July 10, 2020. As of the date of this Order, however,

Plaintiff has not filed a response brief or requested an extension. Local Rule

7.1(d)(1)(B)(ii) provides that “failure to file a response brief may be deemed an

admission that the motion is well-taken.” Because Plaintiff has not filed a response

brief or requested an extension of time, Defendants’ motion to exclude Plaintiff’s

experts for insufficient disclosure is deemed well-taken.

      Even if the Court were to overlook Plaintiff’s failure to comply with Local

Rule 7.1(d), Defendants’ motion is well-taken on the merits. Federal Rule of Civil

Procedure 26(a)(2)(C) requires disclosure of expert witnesses who are not retained

but nevertheless intend to provide expert testimony. This disclosure must identify

“the subject matter on which the witness is expected to present evidence” and

provide “a summary of the facts and opinions to which the witness is expected to

testify.” Fed. R. Civ. P. 26(C)(i) & (ii).

      Defendants argue Plaintiff’s expert disclosure is inadequate because it only

                                             3
        Case 9:19-cv-00206-KLD Document 22 Filed 08/04/20 Page 4 of 5



vaguely identifies the subject matter of the proffered expert testimony, and does

not describe any of the opinions to which the witnesses are expected to testify or

the facts upon which those opinions are based. The Court agrees that Plaintiff’s

expert disclosure is inadequate. The disclosure does not describe what training,

education, and/or experience qualifies Plaintiff or Mr. Morin to render expert

opinions in this case. The disclosure also fails to actually identify any expert

opinions, or state how Plaintiff or Mr. Morin arrived at those opinions. In light of

these deficiencies, Plaintiff’s Rule 26 expert disclosure is inadequate.

      The pretrial scheduling order entered in this case expressly advised the

parties that “[a]n inadequate report or disclosure may result in exclusion of the

expert’s opinions at trial even though the expert has been deposed.” (Doc. 16 at 6).

Where, as here, a party fails to comply with the expert disclosure requirements of

Rule 26, the expert opinion testimony is properly excluded unless the party can

show that the “failure to comply with the rules is either substantially justified or

harmless.” Laslovich v. State Farm Fire and Casualty Co., 307 F.R.D. 533, 537

(D. Mont. May 14, 2015). Plaintiff has not responded to Defendants’ motion to

exclude, and has not shown that her failure to comply with the rules is substantially

justified or harmless. Defendants’ motion to exclude expert testimony is well-taken

both pursuant to Rule 7.1(d) and on the merits.

                                           4
         Case 9:19-cv-00206-KLD Document 22 Filed 08/04/20 Page 5 of 5



III.   Conclusion

       For the reasons set forth above,

       IT IS ORDERED that Defendants’ Motion to Exclude Plaintiff’s Experts for

Insufficient Disclosure (Doc. 19) is GRANTED.

             DATED this 4th day of August, 2020.




                                          ________________________________
                                          Kathleen L. DeSoto
                                          United States Magistrate Judge




                                          5
